The Huntington Funds Huntington Tax-Free Money Market Fund Huntington Money Market Fund Huntington Ohio Municipal Money Market Fund Huntington U.S. Treasury Money Market Fund (each a “Money Market Fund”; collectively, the “Money Market Funds”) Huntington Rotating Markets Fund Huntington Technical Opportunities Fund Investment A Shares, Investment B Shares, Trust Shares, Interfund Shares Prospectus Supplement dated November 3, 2008 1.Important information regarding Huntington Money Market Funds: The U.S.
